Citation Nr: 0825176	
Decision Date: 07/28/08    Archive Date: 08/04/08

DOCKET NO.  06-38 487	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for the cause of the 
veteran's death.




ATTORNEY FOR THE BOARD

S. M. Boehm, Law Clerk




INTRODUCTION

The veteran had active military service from February 1946 to 
February 1949.  He died in July 2002.  The appellant is his 
surviving spouse (widow).  She appealed to the Board of 
Veterans' Appeals (Board) from a May 2006 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Manila, Philippines.


FINDINGS OF FACT

1.  The RO initially denied the appellant's claim for service 
connection for the cause of the veteran's death in April 2003 
and, although notified of that decision and apprised of her 
procedural and appellate rights, she did not appeal.

2.  The additional evidence received since that April 2003 RO 
decision denying service connection for the cause of the 
veteran's death is duplicative or cumulative of evidence 
already considered or does not relate to an unestablished 
fact necessary to substantiate this claim.


CONCLUSION OF LAW

New and material evidence has not been received since the 
RO's prior April 2003 decision to reopen the claim for 
service connection for cause of the veteran's death. 38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. §§ 3.156(a), 20.1103 
(2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Duties to Notify and Assist

Review of the claims file reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100, et seq.  See also 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  That is, by way of a letter dated in 
February 2006, the RO advised the appellant of the evidence 
needed to substantiate her claim and explained what evidence 
VA was obligated to obtain or to assist her in obtaining and 
what information or evidence she was responsible for 
providing.  38 U.S.C.A. § 5103(a).  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

It equally deserves mentioning that the RO issued that 
February 2006 VCAA notice letter prior to initially 
adjudicating in May 2006 the appellant's petition to reopen 
her previously denied, unappealed claim, the preferred 
sequence.  Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004) (Pelegrini II).

A more recent December 2007 letter also informed the 
appellant of the downstream effective date element of her 
claim, in the event she ever establishes her entitlement to 
service connection for the cause of the veteran's death.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  
She did not receive this additional letter until after the 
initial adjudication of her petition to reopen her claim.  
And after issuing this additional letter, the RO did not go 
back and readjudicate her claim, such as in a supplemental 
statement of the case (SSOC).  38 C.F.R. §§ 19.31, 19.37.  
So, in essence, based on the above caselaw, the timing defect 
in the provision of this VCAA notice was not rectified.  
Regardless, the Court also recently held the failure of the 
claimant to submit additional evidence following proper 
notification may constitute a waiver of readjudication or 
render the error harmless.  Medrano v. Nicholson, 21 Vet. 
App. 165, 173 (2007).  Here, the appellant did not submit any 
additional pertinent evidence in response to the December 
2007 VCAA notice letter.  In fact, she had previously 
submitted a statement in March 2006 indicating she had no 
additional evidence or information to provide VA in support 
of her claim.  Therefore, the absence of a subsequent SSOC 
after this notice is not prejudicial to her because the 
result of such a readjudication on exactly the same evidence 
and law previously considered would be no different than the 
previous adjudication.  Medrano, 21 Vet. App. at 173.

If there arguably is any deficiency in the notice to the 
appellant or the timing of the notice it is harmless error.  
See Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) 
(finding the Board had erred by relying on various post-
decisional documents for concluding adequate 38 U.S.C.A. 
§ 5103(a) notice had been provided to the appellant, the 
Court nonetheless determined the evidence established the 
veteran was afforded a meaningful opportunity to participate 
effectively in the adjudication of his claims, and therefore 
found the error harmless).  

That is to say, if there was any deficiency in the notice to 
the appellant, the Board finds that the presumption of 
prejudice on VA's part has been rebutted:  
(1) based on the communications sent to the appellant over 
the course of this appeal, she clearly has actual knowledge 
of the evidence she is required to submit; and (2) based on 
her contentions and the communications provided to her by VA 
over the course of this appeal, she is reasonably expected to 
understand from the notices provided what was needed.  
Sanders v. Nicholson, 487 F.3d 881 (2007), petition for cert. 
filed, No. 07-1209 (S. Ct. Mar. 21, 2008).

And as for the duty to assist, the RO attempted to obtain the 
veteran's service medical records (SMRs) and service 
personnel records (SPRs) from the National Personnel Records 
Center (NPRC), a military records repository.  The NPRC 
responded, however, that the records were unavailable and 
presumed destroyed in the 1973 fire at that facility.  See 
O'Hare vs. Derwinski, 1 Vet. App. 365 (1991) (where SMRs have 
been destroyed or are unavailable, the Board has a heightened 
duty to provide an explanation of the reasons or bases for 
its findings).

Furthermore, VA is obligated to consider carefully the 
benefit-of-the-doubt rule.  See Moore (Howard) v. Derwinski, 
1 Vet. App. 401, 404 (1991).  The duty to assist, especially 
in this circumstance, includes obtaining medical records of 
relevant treatment and a medical examination for an 
etiological opinion concerning whether the condition at issue 
is somehow traceable back to the veteran's military service.  
Littke v. Derwinski, 1 Vet. App. 90 (1990); Olson v. 
Principi, 480, 483 (1992).  However, while the duty to assist 
is neither optional nor discretionary 
(See Littke v. Derwinski, 1 Vet. App. 90, 92 (1991)), the 
duty is not always a 
one-way street; nor is it a "blind alley."  Olson, 3 Vet. 
App. at 483.  "The VA's 'duty' is just what it states, a 
duty to assist, not a duty to prove a claim with the 
[claimant] only in a passive role."  Gobber v. Derwinski, 
2 Vet. App. 470, 472 (1992) (citations omitted).  Moreover, 
missing records do not obviate the need to have medical nexus 
evidence supporting the claim.  See Milostan v. Brown, 4 Vet. 
App. 250, 252 (1993) (citing Moore v. Derwinski, 1 Vet. App. 
401, 406 (1991) and O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991)).  And unfortunately, as will be explained, there is 
none in this instance.

Whether There is New and Material Evidence to Reopen the 
Claim for Service Connection for the Cause of the Veteran's 
Death

The RO denied the appellant's petition to reopen her cause-
of-death claim in the May 2006 rating decision at issue - 
determining she had not submitted new and material evidence 
to warrant reopening the claim.  The Board also must make 
this threshold preliminary determination as to whether new 
and material evidence has been submitted, before proceeding 
further, because it affects the Board's jurisdiction to reach 
the underling claim for service connection and adjudicate it 
on the merits on a de novo basis.  See Barnett v. Brown, 83 
F.3d 1380 (1383-4 (Fed. Cir. 1996).  See also Bulter v. 
Brown, 9 Vet. App. 167, 171 (1996).  If the Board finds that 
new and material evidence has not been submitted, then its 
analysis must end, as further analysis is neither required 
nor permitted.  See Barnett, 83 F.3d at 1383-4.

If new and material evidence is presented or secured with 
respect to a claim that has been denied, and not appealed, VA 
must reopen the claim and review its former disposition.  38 
U.S.C.A. § 5108.  As mentioned, the appellant filed her 
petition to reopen her claim in 2006.  Therefore, the amended 
definition of what constitutes "new and material" evidence is 
applicable.  Under the revised standards, new evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence already of 
record at the time of the last prior final denial of the 
claim sought to be opened.  It must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 
3.156(a).

In determining whether evidence is "new and material," the 
credibility of the evidence in question must be presumed.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  But see 
Duran v. Brown, 7 Vet. App. 216 (1994) ("Justus does not 
require the Secretary [of VA] to consider the patently 
incredible to be credible").

The additional evidence received since the prior, April 2003, 
unappealed denial of the claim consists of a private medical 
record and personal statements from the widow-appellant.

All of this evidence is new because it has not been submitted 
to VA before and, therefore, never considered.  But this 
evidence is not material because it does not relate to an 
unestablished fact necessary to substantiate the cause-of-
death claim.  38 C.F.R. § 3.156(a).  Specifically, none of 
this evidence suggests the veteran's death was a result of 
his military service from February 1946 to February 1949.  


The December 1994 private medical report merely presents the 
results of an abdominal x-ray and is dated several years 
before his death.  See Morton v. Principi, 3 Vet. App. 508 
(1992) (per curiam) (medical records describing veteran's 
current condition are not material to issue of service 
connection and are not sufficient to reopen claim for service 
connection based on new and material evidence.).  
Furthermore, the appellant, as a layperson, cannot establish 
this causal nexus (link) herself, so her testimony attempting 
to do this is insufficient to reopen her claim.  See Routen 
v. Brown, 10 Vet. App. 183, 186, (1997) ("[l]ay assertions of 
medical causation cannot suffice to reopen a claim under 38 
U.S.C. 5108"). 

Accordingly, the Board finds no new and material evidence to 
reopen the claim for service connection for the cause of the 
veteran's death.  38 U.S.C.A. § 5108.  Furthermore, inasmuch 
as the appellant has not fulfilled her threshold burden of 
submitting new and material evidence to reopen her finally 
disallowed claim, the benefit-of-the-doubt doctrine is 
inapplicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 
(1993).


ORDER

As no new and material evidence has been submitted, the 
petition to reopen the claim for service connection for the 
cause of the veteran's death is denied.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


